DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on November 14, 2022 is acknowledged. Currently Claims 1-9 and 11-21 are pending. Claim 10 is cancelled. Claim 21 is new. Independent Claims 1, 11 and 20 has been amended.

	Applicant's arguments with respect independent claims 1, 11 and 20 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 11 and 20 results in a different scope than that of the originally presented Claims 1, 11 and 20 respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bakry et al. USPN 10755106 hereinafter referred to as Bakry in view of Dunn et al. US2018/0082260 hereinafter referred to as Dunn.

As per Claim 1, Bakry teaches a monitoring system comprising (Bakry, Figure 1): one or more processors; and at least one computer-readable storage medium couple to the one or more processors having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining reference videos from a camera within a premises of a home; (Bakry, Figure 1, Column 5, Lines 20-22, cameras/video processing devices in a building used for monitoring. Column 14, Lines 49-51, receiving video data from the cameras)
determining, from the reference videos, a set of actions of a plurality of actions that a particular person performs before leaving the home; (Bakry, Column 4, Lines 22-28, “The video processing device(s) may have recognized a pattern that Person A typically takes their wallet with them prior to leaving the house. Accordingly, the video processing device(s) may send a notification to the user. The notification may indicate that Person A does not have their wallet with them and may, in some examples, specify a current location of the wallet. Figure 4B, Column 16, Lines 43-46, “video processing device(s) 140 may store a set of actions corresponding to a pattern only when a user has confirmed that the user would like for system 100 to track the pattern” Column 16, Lines 55-60, “Feature representation data representing a pattern may comprise data representing actions making up the pattern, persons associated with the pattern, objects associated with the patterns, timeframes associated with the actions and/or pattern, etc. Generation of feature representation data representing a set of actions (e.g., a pattern) may represent an extraction of the various features from video data depicting the set of actions” )
determining from a sample video from the camera within the home that the particular person  (Bakry, Column 4, Lines 22-28, “The video processing device(s) may have recognized a pattern that Person A typically takes their wallet with them prior to leaving the house. Accordingly, the video processing device(s) may send a notification to the user. The notification may indicate that Person A does not have their wallet with them and may, in some examples, specify a current location of the wallet.)
in response to determining from the sample video from the camera within the home that the particular person appears to be not in routine leaving the home (Bakry, Column 4, Lines 22-28, “The video processing device(s) may have recognized a pattern that Person A typically takes their wallet with them prior to leaving the house. Accordingly, the video processing device(s) may send a notification to the user. The notification may indicate that Person A does not have their wallet with them and may, in some examples, specify a current location of the wallet.)
providing the notification of the adjustment to the particular action to the particular person.  (Bakry, Column 4, Lines 22-28, “The video processing device(s) may have recognized a pattern that Person A typically takes their wallet with them prior to leaving the house. Accordingly, the video processing device(s) may send a notification to the user. The notification may indicate that Person A does not have their wallet with them and may, in some examples, specify a current location of the wallet.)
Bakry does not explicitly teach receiving, for the set of actions, a prioritization of each action of the set of actions that the particular person performs;  
appears to be running late in performing one or more actions of the set of actions; 
determining an adjustment to a particular action of the set of actions performed by the particular person based on the prioritization of the particular action in the set of actions; and 
determining a measure of a status of the particular person relative to the set of actions of the plurality of actions; 
generating, using the measure, a notification of the adjustment to the particular action performed by the particular person; and 
	Dunn teaches receiving, for the set of actions, a prioritization of each action of the set of actions that the particular person performs;  (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” The examiner notes that the actions are the items on the calendar. Prioritization of appointments over tasks)
appears to be running late in performing one or more actions of the set of actions; (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” Running late as failing to meet the scheduled time events)
determining an adjustment to a particular action of the set of actions performed by the particular person based on the prioritization of the particular action in the set of actions; and (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” The examiner notes that the actions are the items on the calendar)
determining a measure of a status of the particular person relative to the set of actions of the plurality of actions; (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” Running late as failing to meet the scheduled time events. The status of the person relative to the schedule is that the user is running late therefore must leave earlier to make to second appointment)
generating, using the measure, a notification of the adjustment to the particular action performed by the particular person; and (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” Running late as failing to meet the scheduled time events. The status of the person relative to the schedule is that the user is running late therefore must leave earlier to make to second appointment. The notification is to alert user to leave earlier from one location to make it to the second appointment on time)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dunn into Bakry because by providing means to adjust the routine/calendar of the user will allow for a more user-friendly experience by adjusting and compensating to the user needs.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Bakry in view of Dunn teaches the system of claim 1, wherein determining that the particular person appears to be running late leaving the home comprises determining that the particular person is late in performing one or more actions of the set of actions.  (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule”)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 3, Bakry in view of Dunn teaches the system of claim 2, wherein determining that the particular person appears to be running late comprises determining that an amount of time that the particular person is performing a particular task exceeds a threshold of time for the particular task.  (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” Thresholding time is implicit when determining the user have to leave earlier to make to the second appointment on time.)
The rationale applied to the rejection of claim 2 has been incorporated herein.


As per Claim 4, Bakry in view of Dunn teaches the system of claim 1, wherein determining set of actions of the plurality of actions performed by the particular person before leaving the home comprises: performing cluster analysis on various instances of the actions within the reference videos; and determining, from the cluster analysis, a pattern comprising a set of actions performed by the particular person before leaving the home.  (Bakry, Column 10, Lines 13-20, “For example, in the first two weeks of use, every video stream sent to video processing device(s) 140 may be clustered with videos of the same object being grouped together into a cluster using similarity-matching on image data and/or feature vectors. After the two week (or other suitable time period) training period, each cluster with a sufficient number of video/image instances may be assigned a unique identifier (e.g., an identifier corresponding to the particular object) and the videos/images will be added to an album for that identifier”)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 5, Bakry in view of Dunn teaches the system of claim 1 wherein determining the set of actions of the plurality of actions performed by the particular person before leaving the home comprises: determining, based on i) a frequency of detected actions in the reference videos, ii) a user-defined significance of each action of the plurality of actions in the reference videos, and iii) a strength of a pattern of the plurality of actions in the reference videos, actions of the plurality of actions to include in the set of actions.  (Bakry, Column 15, Lines 43-57, Column 16, Lines 8-15, frequency and strength of pattern of actions in the reference video creates the pattern where the detected pattern is to be confirmed by the user)
The rationale applied to the rejection of claim 1 has been incorporated herein.



As per Claim 6, Bakry in view of Dunn teaches the system of claim 1, wherein receiving the prioritization of each action of the set of actions that the particular person performs before leaving the home comprises: providing, to the particular person in a user interface, the set of actions; and receiving, from the particular person, the prioritization of each action of the set of actions.  (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time.” Appointments may take priority over tasks on the user schedule)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 7, Bakry in view of Dunn teaches the system of claim 6, wherein receiving the prioritization for an action of the set of actions comprises receiving, from the particular person, a designation that the action is optional when the particular person appears to be running late leaving the home.  (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule therefore considered optional)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 8, Bakry in view of Dunn teaches the system of claim 1, wherein determining the adjustment to the particular action of the set of actions performed by the particular person based on the prioritization of the particular action in the set of actions comprises determining a lowest priority action relative to the set of actions.   (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time.” Appointments may take priority over tasks on the user schedule)
The rationale applied to the rejection of claim 1 has been incorporated herein.


As per Claim 9, Bakry in view of Dunn teaches the system of claim 8, wherein providing the notification of the adjustment to the 52Atty. Docket No. 22888-0337002 particular action to the particular person comprises reducing a length of time to perform the other action or cancelling the other action from the set of actions (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time.” Appointments may take priority over tasks on the user schedule)
The rationale applied to the rejection of claim 8 has been incorporated herein.


As per Claim 11, Claim 11 claims a computer-implemented method executing the functions of the home monitoring system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Claim 12 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 13, Claim 13 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 14, Claim 14 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 15, Claim 15 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 16, Claim 16 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 17, Claim 17 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

As per Claim 20, Claim 20 claims a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations of the home monitoring system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 21, Bakry in view of Dunn teaches the system of claim 1, wherein the measure comprises at least one of an amount of time that the particular person is running late in leaving the home, or an amount of time taken to perform one or more of the actions of the plurality of actions. (Dunn, Paragraph [0089], “The internal server 44 may cancel a task already in the user calendar 58, or reschedule the user's schedule, or have the user leave earlier from the vendor location in order to make it to the second appointment on time. Appointments may take priority over tasks on the user schedule” Running late as failing to meet the scheduled time events. The status of the person relative to the schedule is that the user is running late therefore must leave earlier to make to second appointment. To have the user leave earlier from the vendor location in order to make it to the second appointment on time. The time to travel to the next appointment must be known to reschedule events for the user to be on time at the second appointment)
The rationale applied to the rejection of claim 1 has been incorporated herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666